DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3-6, 8-10, and 12-13 are objected to because of the following informalities:  
In claim 3, line 3, the limitation of “the second location” and “the first location” should be corrected into “a second location” and “a first location”.  Appropriate correction is required.
In claim 4, lines 2-3, the limitation of “the layered distortion angles of the light emitting molecules” should be corrected into “layered distortion angles of light emitting molecules”.  Appropriate correction is required.
In claim 5, lines 1-2, the limitation of “the layered distortion angle is” should be corrected into “the layered distortion angles are”.  Appropriate correction is required.
In claim 6, line 3, the limitation of “the thickness” should be corrected into “a thickness”.  Appropriate correction is required.
In claim 8, line 7, the limitation of “the light emitting” should be corrected into “light emitting”.  Appropriate correction is required.

In claim 10, line 1, the limitation of “the layered distortion” should be corrected into “the layered distortion angle”.  Appropriate correction is required.
In claim 12, line 2, the limitation of “the thickness” should be corrected into “a thickness”.  Appropriate correction is required.
In claim 13, line 2, the limitation of “the location” should be corrected into “a location”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Adachi (US 2004/0051445).
Regarding claim 1, Adachi discloses, in at least figure 1 and related text, a rotary polarized light emitting device comprising: 
a first electrode (200, [5]) disposed in a light exiting direction (upper direction, figure); 
a second electrode (300, [5]) facing the first electrode (200, [5]); 
a light exiting layer (101/100/102, [5]) disposed between the first electrode (200, [5]) and the second electrode (300, [5]), configured to exit, toward the first electrode (200, [5]), first light having a polarization state in which the first light rotates in a first direction (clockwise, CW, 
a polarizing layer (500/600/700, [64]) disposed in the light exiting direction (upper direction, figure) with respect to the first electrode (200, [5]), and configured to pass light that rotates in the first direction (clockwise, CW, figure) (figure).
Regarding claim 2, Adachi discloses the rotary polarized light emitting device of claim 1 as described above.
Adachi further discloses, in at least figure 1 and related text, the second light is reflected by the second electrode (300, [5]), and has a polarization state in which the second light rotates in the first direction (clockwise, CW, figure) to pass through the polarizing layer (500/600/700, [64]) (1003, figure), and 
wherein external incident light (3000, figure) has a polarization state in which the external incident light rotates in the first direction (clockwise, CW, figure) as the external incident light passes through the polarizing layer (500/600/700, [64]), the external incident light (3000, figure) having the polarization state in which the external incident light rotates in the first direction (clockwise, CW, figure) is reflected by the second electrode (300, [5]) to have a polarization state in which the external incident light rotates in the second direction (counter clockwise, CCW, figure) such that the exit of the external incident light is blocked by the polarizing layer (500/600/700, [64]) (3001, figure).
Regarding claim 3, Adachi discloses the rotary polarized light emitting device of claim 1 as described above.
.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3-4 that recite “the light exiting layer comprises a chiral material that adjusts layered distortion angles of light emitting molecules of the light exiting layer such that the first light exiting from the light emitting layer has a polarization state in which the first light emitting from the light exiting layer rotates in the first direction toward the first electrode and the second light emitted from the light emitting layer has a polarization state in which the second light rotates in the second direction toward the second electrode” in combination with other elements of the base claims 1 and 3-4.
Claims 6-7 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 that recite “a dopant configured to provide a distortion angle in a thickness direction of the light emitting molecules, and configured to laminate the light emitting molecules in a spiral structure” in combination with other elements of the base claims 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TONG-HO KIM/             Primary Examiner, Art Unit 2811